Citation Nr: 0923920	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dermatological 
disability(ies) to include skin cancer. 

2.  Entitlement to service connection for residuals, left hip 
fracture with arthritis.

3.  Entitlement to service connection for left leg 
disability.

4.  Entitlement to service connection for low back disability 
with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had service from June 1950 to September 1951 
(attended field training in July 1950 and was inducted into 
federal service with Btry D, 260th AAA Gun BN on May 1, 
1951), as a radar repairman with the District of Columbia 
National Guard (NG); from September 1951 to June 1954 with 
the Army, from June 9 to August 1, 1955 with the NG; and from 
April 1956 to April 1965 with the Air Force [primarily as an 
electronic intelligence operations and foreign targets 
specialist; he was stationed at several Strategic Air Command 
(SAC) bases, and in Korea, Japan, Spain, Germany and France 
and at least one isolated tour in Souea].  One DD214 form 
shows that his enlistment in September 1951 was from Camp 
Stewart, GA; another DD214 form shows that he entered a later 
period of service from Walker AFB, NM.  His 201 file confirms 
that he saw combat in Korea during the Second Korean Winter 
period (November 28, 1951 to April 30, 1952), and the Korean 
Summer-Fall (May 1, 1952 to November 30, 1952), and his 
awards included the Combat Infantryman Badge (CIB).  He was 
born in 1933.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before a Hearing Officer at 
the VARO in September 2008.  He then provided testimony 
before the undersigned Acting Veterans Law Judge via 
videoconferencing at the VARO in May 2009; written 
transcripts are of record from both hearings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Any increase in severity of a non-
service-connected disorder which is proximately due to or the 
result of a service- connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  38 C.F.R. § 3.310(b) (2008).  The 
Board notes that 38 C.F.R. § 3.310 was amended during the 
pendency of this appeal.

The Veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Parenthetically, the Veteran's is receipt of a CIB and is 
thus shown to have performed combat service.  For injuries 
alleged to have been incurred in combat, the provisions of 38 
U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008). 'Satisfactory evidence' is credible evidence.  
Collette, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Also, from the outset, the Board is mindful that, in a case 
such as this, where service treatment or other records may no 
longer be available, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

The Veteran has provided a detailed recitation of his 
recollections of his situation in service, and those 
incidents to which he and purportedly others have attributed 
his claimed disabilities.  In sum, he reports that he was 
stationed as the NCOIC with detachment #4, the 9577th 
Technical Service Unit (TSU) at White Sands Proving Ground, 
Las Cruces, NM, on the mountain called Oscura Peak, where the 
radar station was also located.  The Veteran has reported 
that while he was stationed there in 1953-1954, the base 
surgeon came up to their location to check things out at the 
location which had been where the first atomic bomb had been 
tested; and pointed out that they were all being exposed to 
radiation and would probably all get skin cancer at some 
point in the future.  He indicated that at their location, 
one could look down the hill to the bottom and see the first 
crater where the bomb had been exploded.  He indicated that 
they wore no protective clothing or anything other than 
regular uniforms.  In another statement he has referred to 
having been the NCOIC of detachment #3, 9577th TSU.  He is 
also shown to have been stationed in a number of remote 
locations and presumably exposed to given environmental 
factors.

With regard to the left hip, he has recalled that he fell off 
a wall and broke the hip while he was in basic training in 
1951 at Ft. (then Camp) Stewart.  He was hospitalized for 
three days, in traction and casted, using crutches and a cane 
after which he was placed on light duty.  

Notwithstanding his many years of service, unfortunately the 
Veteran's service treatment records are virtually 
nonexistent, and after several searches, it appears that what 
is available is now of record.  These limited documents are 
of limited productivity with regard to the Veteran's claims.  

However, the Board notes that in the midst of that data 
vacuum, there are two singular, very modest and somewhat 
peculiar anomalies, to which there may or may not be 
significance attached.  First, there is a set of two 
laboratory documents prepared at the 6160th USAF Hospital, 
when he was in Itazuke with the 68th Fighter Interceptor 
Sqdn.  That serum study had been requested from the 
hematology department in December 1956; the test was finally 
undertaken in January 1957 (and apparently was read at 
another facility) and showed that his Protein Bound Iodine 
(PBI) was 3.0 micrograms/l00 ml. (with normal shown from that 
lab at 3.5-8.0).  However, there is no associated document to 
reflect by whom or why the test was ordered, e.g., if he had 
had any presenting signs, or had demonstrated symptoms 
including anything indicative of hypothyroidism or exposure 
to toxic materials.  

The second document, also a laboratory slip dated in June 
1956, shows that he was then seen at the Emergency Room and 
had a white count of 13,850 (which, although normal standards 
are not shown on the document, may have been high and 
reflective of infection or trauma).  [See, e.g., Combee v. 
Principi, 4 Vet. App. 78, 81 (1993) that delineated the 
normal range of a white blood cell count (WBC) differential 
at 1-6 monocytes; so 13,850 would thus translate in this case 
to 13 10].  The laboratory sheet does not identify the reason 
for the visit.   

In one SSOC of record, it was stated that the Veteran had not 
responded to the request for his purported radiation 
exposures.  However, in the file is a VA Form 10-0445, dated 
in October 2008, wherein the Veteran provided a detailed 
listing of his occupational and environmental exposure 
history.  Specifically, he indicated that while the NCOIC as 
a radar operator in 1954 in the Army he had been exposed.  
Since service he had had various jobs including accounting, 
as a court room clerk, insurance salesman, etc., and in each 
instance of named activity or association in which there was 
no opportunity for any such exposure; and he specifically 
denied any exposure either at work or at home.  In detailing 
his in-service radiation exposure, he specifically reported 
that he had been subjected to the dust and fumes where 
particles were in fact visible, over a period of 100 hours 
per week for 4 months (25% of the year) while he was at the 
first atomic bomb site close to Oscura Peak Camp, White Sands 
Proving Grounds, NM.

As acknowledged in a SSOC of record, the Veteran has 
indicated that he is in receipt of Social Security 
Administration (SSA) benefits.  However, these records do not 
appear to be in the file.  The United States Court of Appeals 
for Veterans Claims has indicated that the Board must obtain 
Social Security Administration (SSA) records when it has 
actual notice that the Veteran is receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998);  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and SSA records.  See Counts v. Brown, 6 Vet.App. 
473 (1994); see also Martin v. Brown, 4 Vet.App. 136, 140 
(1993.  The Board must obtain all of the records pertaining 
to the SSA decision as such records may be relevant to this 
claim for VA benefits.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991)

Available VA records from 2005 show complaints of left hip 
and back pain which he said he felt had started in service 
after a left hip fracture.  On VA examination in October 
2005, he said he had had lumbar spine osteoarthritis since 
1980 or so; that more recently, he has had myriad skin 
lesions including skin cancer; and that he had fractured his 
left hip in 1951, was on traction for 3 days and then 
crutches for 6 weeks.  X-rays of the left hip in March 2005 
showed mild arthritic changes within the left hip joint with 
generalized osteopenia.  There were also degenerative changes 
in the lumbosacral spine.  Other findings on that examination 
were of chronic low back strains secondary to mild 
osteoarthritis of the lumbar spine.  Some clinical records 
have shown some evidence that his current low back and other 
left leg problems may also be in part associable with his 
left hip.

Relatively recent private treatment records show that he has 
been seen for left hip and low back complaints.  He has also 
been seen by various physicians, including dermatological 
specialists, for a variety of skin lesions.  Diagnoses of 
record include actinic keratoses, psoriasis, basal cell 
carcinoma (confirmed on biopsies reports from some of which 
are of record) in various exposed locations such as chest, 
forehead, forearms;; actinic "changes", seborrheic 
keratosis, benign follicular hamartoma versus benign eccrine 
dermal duct/eccrine poroma; acanthosis with spongiosis and 
dermal mixed cell infiltrate with Eosinophils, Buous 
Penphigoid versus lupus erythematosis, etc. Treatments have 
ranged from freezing to surgical excision and various 
medications.  The Veteran has indicated that he has been told 
that the skin problems, particularly the actinic ones and the 
cancer(s) may be related to exposure to radiation and/or 
other environmental hazards which he argues were present only 
during service. 

The Court has held that the Board may find that Veteran had 
disability "at some point during the processing of his 
claim," in order to satisfy the service connection 
requirement for manifestation of current disability.  McClain 
v. Nicholson, 21 Vet. App. 319, 323 (2007); see also Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify").  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required . . . ."  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  And the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record in 
its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

In this case, the Board would acknowledge that the Veteran 
makes a persuasive and credible case as to both having broken 
his left hip in service while at Ft. Stewart, and as to have 
been potentially exposed to environmental hazards while at 
White Sands and perhaps when outdoors at various other duty 
assignments.  

Nonetheless, a medical expert opinion as to probable etiology 
of his claimed disabilities is not now of record and would be 
helpful to rendering a positive resolution to the claims.  
Unfortunately, this may delay the adjudication somewhat, but 
the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  Clinical records appear to have 
been sought from all of those sources for 
which the Veteran has provided suitable 
release.  However, if he can think of any 
additional clinical or other collateral 
records that might be available for the 
claimed disabilities from the time of his 
service separation until the dates of the 
care for which records are already in the 
file, the Veteran should endeavor to 
provide such records and VA should assist 
as feasible.  [For instance, he has 
referred to one of his private physicians 
taking care of him many years before the 
dates for which that physician submitted 
records; so, if additional clinical data 
may be available, he should so state and 
an attempt should be made to obtain such 
records.  Or he may also have copies of 
letters or other documents collaterally 
referencing the left hip fracture, leg or 
back problems and/or skin problems, or 
care therefore].

    (b)  Records associated with any SSA 
determinations should be obtained and 
added to the file.

2.  Given the evidence identified above, 
and the record in the claims file, the 
case should be provided to medical experts 
for written opinions as to the following:

    (a)  What are the Veteran's current 
diagnoses and the nature of his disabilities 
as to each of the claimed left hip, left 
leg, low back and skin disorders, based upon 
the previous medical records on file and his 
history during and after service?  
    
    (b)  Noting the myriad recorded 
dermatological diagnoses [e.g., actinic 
keratoses, psoriasis, basal cell carcinoma 
(confirmed on biopsies reports from some of 
which are of record) in various exposed 
locations such as chest, forehead, forearms; 
actinic "changes", seborrheic keratosis, 
benign follicular hamartoma versus benign 
eccrine dermal duct/eccrine poroma; 
acanthosis with spongiosis and dermal mixed 
cell infiltrate with Eosinophils, Bullous 
Penphigoid versus lupus erythematosis, 
etc.], distinctions should be made, if 
possible. as to those which may be versus 
which may not be due to service.  In this 
regard, it is not required that the Veteran 
currently manifest the currently active 
dermatological disability but that it was of 
record since service.  

    (c)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service or any exposure, trauma or 
other incident therein?
    
    (e)  To what extent are any of his 
current disabilities related to others, 
e.g., if he broke his left hip in service, 
are current left leg and back problems in 
any way impacted hereby?

    (f)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (g)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

    (h)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

4.  Once the above-requested development has 
been completed, readjudicate the claim for 
service connection.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC on all pending 
issues.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

